Opinions of the United
2004 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


4-27-2004

Simon v. USA
Precedential or Non-Precedential: Precedential

Docket No. 02-2945




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2004

Recommended Citation
"Simon v. USA" (2004). 2004 Decisions. Paper 737.
http://digitalcommons.law.villanova.edu/thirdcircuit_2004/737


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2004 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
  IN THE UNITED STATES COURT OF APPEALS
           FOR THE THIRD CIRCUIT


                    NO. 02-2945


       LOUIS SIMON; HOWARD ASHER;
    HENRY F. MILLER; SUZANNE PETERSON,
        EXECUTORS OF THE ESTATE
       OF B. KENIN HART, DECEASED*,

                               Appellant

                         v.

          UNITED STATES OF AMERICA

*(Amended in accordance with Clerk's Order dated 8/27/02)

            (D.C. Civil No. 01-cv-05671)




               NOS. 02-3996, 02-3997


        MARY SCHALLIOL, AS PERSONAL
       REPRESENTATIVE OF THE ESTATE
       OF DENNIS SCHALLIOL, DECEASED

                          v.

         JOHN FARE, JR., AS PERSONAL
       REPRESENTATIVE OF THE ESTATE
               OF JOHN FARE;
       HART DELAWARE CORPORATION;
         UNITED STATES OF AMERICA
                                         Mary Schalliol,

                                                     Appellant in 02-3996

                                         John Fare, Jr.,

                                                     Appellant in 02-3997

                                (D.C. Civil No. 01-cv-00224)

                _______________________________________________

                      On Appeal from the United States District Court
                         for the Eastern District of Pennsylvania
                          District Judge: Honorable Marvin Katz

                ________________________________________________

               Before: SLOVITER, AMBRO, and BECKER, Circuit Judges
                  ____________________________________________

                               AMENDED ORDER
                  _____________________________________________

       The interlocutory appeal came before us on a certification by the District Court

pursuant to 28 U.S.C. §1292(b), which presented us with the question whether Indiana’s

or D.C.’s choice-of-law rules govern a suit against the United States by the estates of

passengers killed in the crash of a small private aircraft.

       On August 20, 2003, we filed an opinion, 341 F.3d 193 (3d Cir. 2003),

accompanied by a certification of the following questions to the Indiana Supreme Court:

(1) whether a true conflict exists between Indiana’s and D.C.’s choice-of-law rules; and

(2) if there is a true conflict and Indiana’s choice-of-law rules therefore control per our



                                               2
“last significant act” test, how to resolve a split among the Hubbard factors in choosing a

jurisdiction’s substantive law when one factor points toward Indiana, another toward

Pennsylvania, and the third is indeterminate, and what substantive law Indiana would

choose under these facts.

       On March 31, 2004, the Indiana Supreme Court filed an opinion, No. 94S00-0308-

CQ-377, responding to the certified questions.1

       The questions certified to us by the District Court now having been answered, the

case is remanded to the District Court for further proceedings.

                                          BY THE COURT:




                                          /s/ Edward R. Becker
                                          Circuit Judge

DATED: 27 April 2004




  1
   We note that the District Court accurately predicted the Indiana Supreme Court’s
holding.

                                             3